              Case 2:18-cv-01396-BJR Document 38 Filed 02/27/20 Page 1 of 4




 1                                                        The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT FOR THE
 8                        WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE
10
11 THE UNIVERSITY OF WASHINGTON,                     CASE NO. 2:18-cv-01396-BJR
12 et al.,
13                                                   STIPULATED MOTION TO
                                Plaintiffs,
                                                     EXTEND TIME TO RESPOND
14                                                   AND [PROPOSED] ORDER
                         v.
15
                                                     Noted on motion calendar:
16 UNITED STATES DEPARTMENT OF                       February 27, 2020
   HOMELAND SECURITY, et al.,
17
18                             Defendants.
19
                                     JOINT STIPULATION
20
21         Plaintiffs THE UNIVERSITY OF WASHINGTON, the CENTER FOR HUMAN
22 RIGHTS AT THE UNIVERSITY OF WASHINGTON, and ANGELINA GODOY
23
   (collectively “the UWCHR”), filed the above-captioned lawsuit under the Freedom of
24
25 Information Act (the “FOIA”) against Defendants DEPARTMENT OF HOMELAND
26 SECURITY (“DHS”), IMMIGRATION AND CUSTOMS ENFORCEMENT (“ICE”),
27
   and CUSTOMS AND BORDER PROTECTION (“CBP”) (collectively “Defendants”)
28
     seeking the disclosure of certain documents related to the federal government’s treatment
      STIPULATED MOTION TO EXTEND TIME TO RESPOND                   UNITED STATES ATTORNEY
      Univ. of Wash. v. DHS, C18-1396-BJR - 1                       700 STEWART STREET, SUITE 5220
                                                                     SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
              Case 2:18-cv-01396-BJR Document 38 Filed 02/27/20 Page 2 of 4




 1 of undocumented immigrants in the state of Washington. In the last status report, the
 2 parties requested a briefing schedule to resolve the remaining open FOIA request
 3
   between UWCHR and ICE. Dkt. No. 35, Joint Status Report, at 3. Pursuant to this
 4
 5 request, the Court issued a briefing schedule requiring UWCHR’s motion to be filed by
 6 February 14, 2020; ICE’s response to be filed by March 2, 2020; and UWCHR’s reply by
 7
   March 9, 2020. Dkt. No. 36, Order. UWCHR timely filed its motion to compel. Dkt.
 8
 9 No. 37.
10         Since the filing, the parties have conferred and believe a resolution of this issue
11
     may be possible without the need for additional judicial intervention. However, to do so,
12
13 the parties need to continue discussions concerning the scope of ICE’s potential response
14 and schedule, which requires the involvement of ICE’s attorney who has knowledge of
15
   the case and remaining issues. Unfortunately, ICE’s assigned attorney will be
16
17 unavailable from March 1, 2020 until March 9, 2020. Although the parties are making a
18 good faith effort to come to an agreement on the open FOIA request prior to her
19
   departure, the parties, through their counsel, jointly request that the Court extend ICE’s
20
21 time to respond to UWCHR’s motion to compel in order to provide sufficient time for
22 discussions to happen. The parties request that the Court extend ICE’s response filing
23
   deadline from March 2, 2020 until March 13, 2020; and UWCHR’s time to reply from
24
25 March 9, 2020 until March 20, 2020. The parties also ask that the noting date be
26 extended to March 20, 2020. If a resolution is reached, UWCHR shall withdraw the
27
   motion to compel.
28


      STIPULATED MOTION TO EXTEND TIME TO RESPOND                     UNITED STATES ATTORNEY
      Univ. of Wash. v. DHS, C18-1396-BJR - 2                         700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
            Case 2:18-cv-01396-BJR Document 38 Filed 02/27/20 Page 3 of 4




1         Accordingly, the parties hereby STIPULATE AND AGREE, AND JOINTLY
2 REQUEST that the Court extend ICE’s time to respond to the motion to compel to March
3
  13, 2020, and extend UWCHR’s time to reply to March 20, 2020.
4
5         SO STIPULATED.
6         Dated this 27th day of February, 2020.
7                                           Respectfully submitted,
8                                                  Davis Wright Tremaine LLP
                                                   Special Assistant Attorneys General
9
                                                   By /s/ Jordan Clark
10                                                    Jordan Clark, WSBA #49659
                                                      920 Fifth Avenue, Suite 3300
11                                                    Seattle, WA 98104-1610
                                                      Telephone: (206) 757-3150
12                                                    E-mail: jordanclark@dwt.com
13
                                                      Attorneys for Plaintiffs
14
15
                                                   Brian T. Moran
16                                                 United States Attorney

17                                                 By /s/ Michelle R. Lambert
                                                      Michelle R. Lambert, NY#4666657
18                                                    Assistant United States Attorney
                                                      United States Attorney’s Office
19                                                    1201 Pacific Ave, Suite 700
                                                      Tacoma, WA 98101
20                                                    Telephone: (253) 428-3824
                                                      Email: michelle.lambert@usdoj.gov
21
22                                                    Attorneys for Defendants

23
24
25
26
27
28


     STIPULATED MOTION TO EXTEND TIME TO RESPOND                     UNITED STATES ATTORNEY
     Univ. of Wash. v. DHS, C18-1396-BJR - 3                         700 STEWART STREET, SUITE 5220
                                                                      SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
             Case 2:18-cv-01396-BJR Document 38 Filed 02/27/20 Page 4 of 4




1                                    [PROPOSED] ORDER
2          The Parties having so stipulated and agreed, the Court hereby ORDERS that ICE’
3
     Response to Plaintiffs’ Motion to Compel (Dkt. No. 37) is due no later than March 13,
4
5 2020; and Plaintiffs’ Reply is due no later than March 20, 2020. The motion is noted for
6 March 20, 2020.
7
8 DATED this ________ day of __________________________, 2020.
9
10                                     ________________________________________
11                                     DISTRICT JUDGE BARBARA J. ROTHSTEIN
                                       UNITED STATES DISTRICT COURT
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      STIPULATED MOTION TO EXTEND TIME TO RESPOND                  UNITED STATES ATTORNEY
      Univ. of Wash. v. DHS, C18-1396-BJR - 4                      700 STEWART STREET, SUITE 5220
                                                                    SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
